Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim language of “position of the first keyswitch and the second keyswitch in the first language keyboard being overlapped with position of a third keyswitch of the second keyswitch assembly in the second language keyboard” is unclear language.  It is not clear what is meant by “overlapped with position of a third keyswitch of the second keyswitch assembly in the second language keyboard”, and as to how this overlap happens. Are there two layers of keyswitch assemblies?, one being on top of the other? That is, is one keyswitch assembly on top of another keyswitch assembly such that the third keyswitch overlaps the second keyswitch as claimed ?.

Further the limitation of “a base disposed under the keyswitch assembly and being a first base suitable for the first language keyboard or a second base suitable for the second language keyboard, and the second base having a third hole area corresponding to the third keyswitch is unclear language because, if the first language keyboard is selected and therefore if  a second base suitable for the second language keyboard is not considered in the claim because of the OR, then the limitation further on, that is , “and the second base having a third hole area corresponding to the third keyswitch and further guide the light beam to pass through the third hole area and project onto the third keyswitch in response to the light guide substrate disposed on the second base ” will become irrelevant, and is therefore  unclear,  because the second base has not been initially considered because of the OR option within the claim. Appropriate correction is needed. For purposes of examination, the limitations of “or a second base suitable for the second language keyboard, and the second base having a third hole area corresponding to the third keyswitch, and further guide the light beam to pass through the third hole area and project onto the third keyswitch in response to the light guide substrate disposed on the second base” is not considered in the examination. Appropriate correction is needed.
Further in claim 4, the limitation of “position of the fourth keyswitch in the first language keyboard is overlapped with position of a fifth keyswitch” is unclear language, it is not clear how the fourth and the fifth keyswitches are overlapped. It is not clear how the first and second keyswitch assemblies are configured/arranged such that the fourth and fifth keyswitches overlap? Further for claim 4, It is not clear how the first and second keyswitch assemblies as claimed are located with respect to each other. Are they formed on the same plane, or are they formed one beneath the other. It is not clear what is the first keyswitch assembly and the second keyswitch assembly FOR THE SAME backlight keyboard as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20140166455)
Regarding claim 1,  Chen teaches a backlight keyboard (Fig.1) comprising: a keyswitch assembly being a first keyswitch assembly suitable for a first language keyboard ( - -or a second keyswitch assembly suitable for a second language keyboard - -), a first keyswitch (left most key switch 151) and a second keyswitch (second  key switch from the left) of the first keyswitch assembly being adjacent to each other, position of the first keyswitch ( - - and the second keyswitch in the first language keyboard being overlapped with position of a third keyswitch of the second keyswitch assembly in the second language keyboard - -); a base 13 disposed under the keyswitch assembly and being a first base suitable for the first language keyboard or a second base suitable for the second language keyboard (see 112 rejection above), the first base having a first hole area and a second hole area respectively corresponding to the first keyswitch and the second keyswitch (openings 131 in base 13 right under the keyswitches), and the second base having a third hole area corresponding to the third keyswitch (see 112 rejection above); and a light guide plate 12 ([0008]) adapted to guide a light beam to pass through the base and project onto the keyswitch assembly, the light guide plate comprising: a light guide substrate having a difference region (121 is the light guide region attached to the light guide 12), the difference region being a union of the first hole area 131, the second hole area and the third hole area; and a light extracting portion 121 ([0008]) disposed on the difference region and adapted to guide the light beam to pass through the first hole area and the second hole area and project onto the first keyswitch and the second keyswitch in response to the light guide substrate disposed on the first base, and further guide the light beam to pass through the third hole area and project onto the third keyswitch in response to the light guide substrate disposed on the second base (see 112 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 
Regarding claims 2-5, Chen teaches the invention set forth in claim 1 above, but is silent regarding the first keyswitch assembly corresponds to U.K. language family, the second keyswitch assembly corresponds to Japanese language family (for claim 2) and wherein a symbol on one of the first keyswitch and the second keyswitch is " ", and a symbol on the third keyswitch is "shift" (for claim 3), the first keyswitch assembly further comprises a fourth keyswitch, position of the fourth keyswitch in the first language keyboard is overlapped with position of a fifth keyswitch, a sixth keyswitch and a seventh keyswitch of the second keyswitch assembly in the second language keyboard, the light extracting portion corresponds to the fourth keyswitch, the fifth keyswitch, the sixth keyswitch and the seventh keyswitch so as to guide the light beam to project onto the fourth keyswitch, the fifth keyswitch, the sixth keyswitch and the seventh keyswitch (For claim 4) and wherein the fourth keyswitch is a space key, and one of the fifth keyswitch, the sixth keyswitch and the seventh keyswitch is the space key (claim 5).
However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the keyswitches for UK or Japanese languages or for the symbols as claimed, since the addition of key switches (in claim 4) and  use of the particular type of languages or symbols for the keyswitches (claims 2,3 and 5) by the Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of keyswitch symbols and language representations that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to achieve the functionality for the desired language and symbols that are represented by the keyswitches.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hwa (US 20120018289)
Regarding claim 6, Chen teaches the invention set forth in claim 1 above but is silent regarding the light guide substrate further has an auxiliary difference region, position of the auxiliary difference region corresponds to position of a middle between the first hole area and the second hole area, and the light guide plate further comprises an auxiliary light extracting portion disposed on the auxiliary difference region.
While Chen teaches light extracting portions right beneath the key switches, Chen is silent regarding illumination that occurs in the regions in between the holes/key switches. However, Hwa teaches illumination not only for right above the keyswitches (see light source 22 right beneath key switch 14 in Fig.3 of Hwa, [0018]) but also light permeable section 211 ([0016]-[0018]) in the section that is in between the key switches 14 and 15 ([002]) and from the teachings of Hwa, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an auxiliary difference region, wherein position of the auxiliary difference region corresponds to position of a middle between the first hole area and the second hole area, and the light guide plate further comprises an auxiliary light extracting portion disposed on the auxiliary difference region, in order to more easily locate each switch ([0020] in Hwa).
	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875